                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


JOHN BAXLEY, JR.,
ERIC L. JONES,
SAMUEL STOUT,
AMBER ARNETT,
EARL EDMONDSON,
JOSHUA HALL,
DONNA WELLS-WRIGHT,
ROBERT WATSON,
HEATHER REED, and
DANNY SPIKER, JR.,
on their own behalf and
on behalf of all others similarly situated,

                               Plaintiffs,

v.                                            CIVIL ACTION NO. 3:18-1526
                                              (Consolidated with 3:18-1533 and 3:18-1436)

BETSY JIVIDEN, in her official capacity as
Commissioner of the West Virginia Division of
Corrections and Rehabilitation and
THE WEST VIRGINIA DIVISION OF
CORRECTIONS AND REHABILITATION, and
SHELBY SEARLS, in his official capacity as
the Superintendent of Western Regional Jail
and Correctional Facility,

                               Defendants.

                                              ORDER

       This matter is before the Court in view of the parties’ disagreement about sequestering

Plaintiff’s expert witness, Dr. Homer Venters, for the duration of the hearing in this matter that is

scheduled for April 2, 2020 at 10:00 a.m. Federal Rule of Evidence 615 provides that “[a]t a party’s

request, the court must order witnesses excluded so that they cannot hear other witnesses’

testimony.” However, Rule 615 excludes, inter alia, any “person whose presence a party shows to
be essential to presenting the party’s claim or defense.” F. R. E. 615. The Fourth Circuit Court of

Appeals has interpreted this language to include “expert witnesses who are to give only expert

opinions.” Opus 3 Ltd. v. Heritage Park, Inc., 91 F.3d 625 (4th Cir. 1996) (emphasis in original).

Given Dr. Venter’s role as an expert witness for Plaintiff, the Court ORDERS that he—as well as

named parties to this case—not be sequestered for the duration of the April 2, 2020 hearing.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                             ENTER:         March 31, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
